status reports, to which respondent provided the same response as was
                 contained in the first status report.
                             Given the applicability of the automatic stay and that the
                 parties have not been successful in having the bankruptcy stay lifted to
                 allow this appeal to proceed, this appeal may linger indefinitely on this
                 court's docket pending final resolution of the bankruptcy proceedings.
                 Therefore, we conclude that judicial efficiency will be best served if this
                 appeal is dismissed without prejudice to appellant's right to move to
                 reinstate this appeal upon the lifting of the bankruptcy stay or final
                 resolution of the bankruptcy proceeding. Because a dismissal without
                 prejudice will not require this court to reach the merits of this appeal and
                 is not inconsistent with the primary purposes of the bankruptcy stay—to
                 provide protection for debtors and creditors—we further conclude that
                 such a dismissal will not violate the bankruptcy stay.   See Dean v. Trans
                 World Airlines, Inc., 72 F.3d 754, 756 (9th Cir. 1995) (holding that a post-
                 bankruptcy dismissal will violate the automatic stay "where the decision
                 to dismiss first requires the court to consider other issues presented by or
                 related to the underlying case"); see also IUFA v. Pan Am. World Airways,
                 Inc., 966 F.2d 457, 459 (9th Cir. 1992) (holding that the automatic stay
                 does not preclude dismissal of an appeal so long as dismissal is "consistent
                 with the purpose of [11 U.S.C. §362(a)1"). Accordingly, we dismiss this
                 appeal.
                             It is so ORDERED.




                                                              DAL&                     , J.
SUPREME COURT                                                Cherry
        OF
     NEVADA
                                                         2
(0) 1947A    0
                        cc: Hon. David B. Barker, District Judge
                             Salvatore C. Gugino, Settlement Judge
                             Feldman Graf
                             Marquiz Law Office
                             Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                          3
10) 1947A    s   45Do